920 F.2d 1039
287 U.S.App.D.C. 245
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.TOWNS OF CONCORD, NORWOOD, AND WELLESLEY, MASSACHUSETTS, Petitioners,v.FEDERAL ENERGY REGULATORY COMMISSION, Respondent.
No. 90-1024.
United States Court of Appeals, District of Columbia Circuit.
Dec. 20, 1990.

Before WALD, Chief Judge, and HARRY T. EDWARDS and D.H. GINSBURG, Circuit Judges.
JUDGMENT
Per Curiam.

FOR THE COURT:

1
The Towns petition to review an order of the Federal Energy Regulatory Commission approving an agreement between three utilities allocating their aggregate transmission capacity.  The court considered this petition on the administrative record from the Commission and on the briefs and oral arguments of counsel.  Because the Towns failed to proffer evidence adequate to establish a disputed material issue of fact, the Commission was within its broad discretion in declining to grant a full evidentiary hearing.   Pennsylvania PUC v. FERC, 881 F.2d 1123, 1126 (D.C.Cir.1989);  City of Carlisle v. FERC, 741 F.2d 429, 431 (D.C.Cir.1984).  Substantial evidence supports the Commission's determination that the allocation agreement was just and reasonable.   See City of Batavia v. FERC, 672 F.2d 64, 85 (D.C.Cir.1982).  Because the parties to the agreement assented to its effective date, the Commission was within its discretion in finding good cause to waive the notice requirements of 18 U.S.C. Sec. 824d(d).   City of Piqua v. FERC, 610 F.2d 950 (D.C.Cir.1979);  see also Towns of Concord & Wellesley v. FERC, 844 F.2d 891 (1st Cir.1988).  It is therefore


2
ORDERED and ADJUDGED that the petition to review is denied.


3
The Clerk is directed to withold issuance of the mandate herein until seven days after the disposition of any timely petition for rehearing.  See D.C.Cir.R. 15(b)(2).